Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-13, & 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 8, & 15 objected to because of the following informalities:  
Claims 1, 8, & 15 state “throttling an attempted command queue depth of commands to send from the hose.” It is believed that this is a typo and the limitation should the “commands to send from the host.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereinafter Lee] PG Pub US 2017/0351438 A1 in view of Jung et al. [hereinafter Jung] PG Pub US 2021/0181989 A1.

Regarding claims 1, 8, & 15 Lee discloses:
receiving, at a storage system, a plurality of commands sent from a host (The request handler 710 groups requests reqA from a CPU [0074]); 
determining a command type for each of the plurality of commands (the request queue 720 may include a read request queue 721 for read requests and a write request queue 722 for write requests, and the read requests and the write requests may separately managed on the read request queue 721 and the write request queue 722 [0077]); 
determining, for each command, if a threshold associated with the command type has been met (the request handler 710 checks whether a read request queue 721 is full [0097]);
in response to determining that the threshold associated with the command type has been met, sending, from the storage system, a command queue full response to the host for each command of the command type that has met the associated threshold (If the read request queue 721 is full (S920: yes), the request handler 710 discards the request reqA and issues a failure response on the request reqA to the CPU (S930) [0097]); and 
processing the plurality of commands of command types that have not met the associated threshold (If the read request queue 721 is not full (S920: no), the request handler 710 determines whether the read request hits an entry in the store buffer 730 by referring to a lookup memory 740 (S940) [0098]). 
It is noted that Lee failed to explicitly disclose:
wherein the host is configured to respond to the command queue full response by throttling sending of subsequent commands to the storage system, wherein throttling includes: determining a threshold number of command queue full responses have been received, and throttling an attempted command queue depth of commands to send from the host.
However, Jung discloses:
wherein the host is configured to respond to the command queue full response by throttling sending of subsequent commands to the storage system, wherein throttling includes: determining a threshold number of command queue full responses have been received, and throttling an attempted command queue depth of commands to send from the host (The storage controller is configured to transmit a command throttling request to the host device based on a queue depth of the network command queue and to adjust a number of physical command queues connected to the virtual command queue based on a queue depth of the virtual command queue [0006]).
The systems of Lee and Jung are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Lee and Jung since this would allow the host of the system to throttle the command queue depth in response to the failure response sent by the memory of Lee. This system would improve “increase data processing performance by reducing congestion of data processing, such as writing and reading, during an interface [0004].” 

Regarding claims 2, 9, & 16 the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Lee also discloses:
wherein determining if a threshold associated with the command type has been met includes one or more of: determining if at least a threshold amount of memory for commands for the command type has been met; and determining if at least a threshold number of commands for the command type are being processed (the request handler 710 checks whether a read request queue 721 is full (S920) [0097]).

Regarding claims 4, 11, 18, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Jung also discloses:
wherein the plurality of commands received from the host include one or more commands of the Small Computer System Interface (SCSI) storage protocol (the host device 20 may communicate with the storage device 10 through various interfaces such as ... a small computer system interface (SCSI) [0028])

Claims 3, 10, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Jung, further in view of Teh et al. Patent US 11,188,255 B2.

Regarding claims 3, 10, & 17 the limitations of these claims have been noted in the rejection of claims 2, 9, & 16. It is noted that neither Lee nor Jung disclose:
wherein determining if at least a threshold number of commands for the command type are being processed includes: incrementing a number of commands being processed for the command type for each command received; and comparing the number of commands being processed for the command type to the threshold number of commands for the command type.
However, Teh discloses:
wherein determining if at least a threshold number of commands for the command type are being processed includes: incrementing a number of commands being processed for the command type for each command received; and comparing the number of commands being processed for the command type to the threshold number of commands for the command type (the command scheduling circuit comprises a write command counter circuit configured to generate a write command count value and a read command counter circuit configured to generate a read command count value, and wherein the command scheduling circuit is further configured to compare the read and write command count values to the read and write burst threshold settings to determine whether any adjustments to the read and write burst threshold settings are needed [Claim 1]).
The systems of Lee and Teh are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Lee and Teh since this would enable the controller of Lee to track the number of commands in each queue and compare the number to a threshold. This system would improve the memories ability to predict command patterns [Col. 1 Lines 22-33]. 

Claims 5, 12, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Jung, further in view of Vasetsky et al. [hereinafter Vasetsky] PG Pub US 2018/0213036 A1
Regarding claims 5, 12, & 19 the limitations of these claims have been noted in the rejection of claims 4, 11, & 18 it is noted that neither Lee nor Jung explicitly disclose:
wherein the command type includes a SCSI unmap command.
However, Vasetsky discloses:
wherein the command type includes a SCSI unmap command (One possible implementation is achieved by using ATA TRIM or SCSI UNMAP commands [0112]).
The systems of Lee, Jung, and Vasetsky are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “computer memory.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Lee, Jung, and Vasetsky since this would allow the system of Lee in view of Tawil to use the UNMAP command. This system would reduce downtime for migrating workloads to upgraded servers [0003]. 

Claims 6, 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Jung, further in view of Tawil patent US 6,421,723 B1.

Regarding claims 6, 13, & 20, the limitations of these claims have been noted in the rejection of claims 4, 11, & 18. It is noted that neither Lee nor Jung explicitly disclose:
wherein the command queue full response is a SCSI queue full response.
However, Tawil discloses:
wherein the command queue full response is a SCSI queue full response (When a target queue is full the target responds to initiator FCP-SCSI commands, known as FCP_CMND commands, with a queue full response of TASK_FULL status in the FCP_RSP to indicate the queue is full and unable to accept or process the command from the initiator [Col. 1, Lines 57-64].
The systems of Lee, Jung, and Tawil are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Lee, Jung, and Tawil since this would enable the controller of Lee to communicate using SCSI. These are known SCSI commands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133